COMMERCIAL VEHICLE GROUP, INC.
2005 BONUS PLAN

Formula for Participants:

Bonus = (BF1xBF2xBF3)

Bonus Factor (BF) 1 is the factor awarded to participants in the plan (percent
of base salary).

Bonus Factor (BF) 2 makes up 50% of the bonus calculation and is defined
differently for each level of participation as outlined below. The threshold
level for a payout is based on the minimum acceptable performance of the company
and/or individual business operation and is set at 90% of the current year
target for Net Income and /or EBITDA. Achieving 90% of the current year target
for Net Income and/or EBITDA would result in an 80% payout. There are no limits
on the maximum potential payout. Both Net Income and EBITDA performance for the
year shall be calculated after all applicable bonus expenses for the year are
reflected and accrued at the end of the current year. In the event that a
business does not attain its threshold target for the year, at the end of the
current year, bonuses for that particular business will be suspended or prorated
as appropriate.

BF2 for participants in the plan will be measured as follows: Executive
Management will be based on 100% Net Income for CVG, Inc. Divisional Management
will be based on 60% Net Income of CVG, Inc. and 40% Global Growth/Sales for
CVG, Inc. Operations Management will be based on 50% Net Income of CVG, Inc. and
50% EBITDA relative to their business.

Bonus Factor (BF) 3 makes up the remaining 50% of the bonus calculation and
consists of a mix of measurements specific to each participant’s
responsibilities and to reflect the results necessary for continued growth. BF3
Goals will be in support of operating targets for the 2005 business plan in each
participant’s functional area. Unless otherwise noted, BF3 factors are equally
weighted and results are combined as an average to calculate this factor.
Objectives for each position are mandatory and assigned through the performance
appraisal process as the business dictates. They must be critical to the
company’s immediate and long-term priorities and represent a significant effort
on the individual’s part. They should be measurable and must be approved by the
individual’s immediate manager; subject to final CFO and CEO approval. BF3
factors for the Executive Management will be submitted to the compensation
committee and updated on a quarterly basis, as needed.

The BF3 portion of each individual’s incentive calculation shall be limited to
their related BF2 measurement unless otherwise specified and approved by the
CEO, CFO and/or the compensation committee, as applicable. For example, if the
participant’s BF2 formula presents a payout of 110% for the given year (via Net
Income and/ or EBITDA), the maximum BF3 potential for any individual may be
limited to 110%. Management and the compensation committee reserve the right to
review, approve and adjust, at its discretion, all BF3 percentages for all
incentive plan participants.

